BARKETT, Justice,
specially concurring.
I am compelled to agree that The Florida Bar’s lobbying efforts in this instance will not fit within the criteria of The Florida Bar re Schwarz, 552 So.2d 1094 (Fla.1989), cert. denied, — U.S. —, 111 S.Ct. 371, 112 L.Ed.2d 333 (1990), though I confess, like Cinderella’s sisters, I have tried mightily to force the foot into the glass slipper. I am hopeful that the voluntary bar associations and the various sections of the Bar will take up the slack. Children, the poor, and especially poor children, have no constituency. It is only through the efforts of those who are already empowered that they can hope to compete with the interests able to represent themselves.
I would also encourage the Bar to reinitiate its lobbying efforts if it can more narrowly tailor those efforts within the Schwarz guidelines.
SHAW, C.J., and KOGAN, J., concur.